Citation Nr: 0120207	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-10 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
___ (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

The RO denied the veteran's claim for service connection for 
PTSD on the basis that the evidence did not establish that a 
stressful experience occurred.  38 C.F.R. § 3.304(f).  The 
veteran had described a number of stressors to support his 
claim for service connection for PTSD.  In a December 1997 
letter he claimed that while he was confined to the brig in 
1967 he watched fellow inmates attempt to hang themselves to 
escape torments of Marine guards.  During this time, he said 
he was subjected to mental, emotional, spiritual, and 
physical abuse, and that these incidents haunt him to this 
day.  This letter along with his service personnel file was 
forwarded to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in March 2000.  In a March 2000 
interim response the USASCRUR indicated that the response 
time for stressor verification letters was 10 months; no 
further communication from the USASCRUR has been forthcoming.  

Since his December 1997 letter the veteran has claimed 
additional stressors.  At a November 1998 assessment for PTSD 
at the Boston VAMC, he said he witnessed the accidental 
traumatic amputation of a Vietnamese crewman in an adjoining 
tugboat.  He said that he and a fellow sailor then forcibly 
cauterized the amputation site on hot machinery in the engine 
room.  Deck Logs from the U.S.S. Washenaw County indicate 
that on July 29, 1966 the vessel while beached received a tow 
howser from the tug "Charles".  This occurred at Tuy Hoa, 
Vietnam.  

The veteran has stated that while serving aboard the U.S.S. 
Washenaw County he was a member of a Tank Deck Response Team.  
The duty of the team was to secure with chains tanks which 
had become loose.  He indicated that this was dangerous. He 
observed the death of a Marine when equipment broke loose and 
struck him, and witnessed to an attempted suicide by another 
prisoner while in the brig.  The veteran also testified at a 
hearing at the RO in August 2000 that the incident in which a 
crewman lost his hand took place just prior to a port call in 
Hong Kong. 

At the August 2000 hearing, the veteran testified that he 
observed a number of marines, that had apparently disembarked 
from his ship, get blown up attempting an amphibious landing 
during Operation Deckhouse V in January 1967.

The RO has rejected the veteran's claimed stressors as not 
verified, and has rejected one lay statement offered in 
support of the occurrence of a claimed stressors on the basis 
that the person making the statement did not provide a 
recognized service identification number.  Subsequently 
received logbooks from the ship to which the veteran was 
assigned reflect a serviceman with the individual's name and 
service number.  Another lay statement proffered in support 
of his claim was not signed. The regulations require that all 
written testimony submitted by the claimant or in his or her 
behalf for the purpose of establishing a claim for service 
connection will be certified or under oath or affirmation.  
38 C.F.R. § 3.200 (2000). 

An additional argument made by the veteran and, at least 
arguably supported by the November 1998 psychological 
assessment at the VAMC is that the veteran had PTSD as the 
result of childhood traumas that was aggravated by service 
stressors.  The evidence shows that he underwent 
psychological evaluations in 1961 and a psychiatric 
evaluation in August 1967 and a passive aggressive 
personality was noted at the time of his separation from 
service.  There is no accompanying psychiatric evaluation.  
The veteran reports ongoing treatment at the PTSD center 
VAMC; these records should be obtained.  

In West v. Brown, 7 Vet.App. 70 (1994), the United States 
Court Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence. The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Based on the evidence, to include the deck logs from several 
vessels, the Board finds that the following claimed stressors 
are verified:  the risk factors associated with his duties as 
a member of a Tank Deck Response Team aboard the U.S.S. 
Washenaw County; participation in the amphibious operation on 
the Co Chien River, Deckhouse V, in January 1967 as a 
crewmember of the U.S.S. Washenaw County; and assisting in 
salvaging of the U.S.S Terrell County on November 23 and 24, 
1965 in rough seas.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment, prior to and 
since his release from active duty for 
his psychiatric illness.  The RO should 
then obtain copies of the related medical 
records that are not already on file.  
The requested medical records should 
include records from the National Center 
for PTSD at the Boston VAMC.  He should 
be asked if he underwent a psychiatric 
evaluation in conjunction with his July 
1968 separation examination.  He should 
also be furnished an opportunity to 
submit any additional information 
concerning his claimed stressors to 
include the approximate month and year 
when the marine was killed aboard the 
U.S.S. Washenaw County.

2.  The RO should furnish VA Forms 21-
4138 to the veteran in order for Mr. J. 
W. and Mr. H. D. to resubmit there their 
lay statements on this document.  The 
veteran should be reminded that their 
signatures are required. (see 38 C.F.R. § 
3.200). 

3.  If the veteran indicates that he 
underwent a psychiatric examination at 
the time of his separation, the RO should 
request the National Personnel Records 
Center to conduct a search for this 
report. 

4.  The RO is requested to prepare a 
summary of the claimed stressors.  This 
summary and any additional information 
should be sent to USASCRUR. USASCRUR 
should be requested to provide any 
information available which might 
corroborate the veteran's stressors and 
any other sources, which may have 
pertinent information.  The summary 
should include a request as to whether 
the tug "Charles" is a U. S. Naval 
Vessel.  If yes, a search of the deck log 
for July 29, 1966 should be made 
regarding the injury to a crewman.  
USASCRUR should be reminded that a 
response has not been received regarding 
the initial request in March 2000.  

5.  Thereafter, the RO should make a 
determination if the veteran was engaged 
in combat.  If yes, then lay statements 
are acceptable regarding stressors 
related to the combat.  

6.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s) which 
has been verified by the RO or the Board 
may be used as a basis for a diagnosis of 
PTSD.  The following stressors are deemed 
verified: the risk factors associated 
with his duties as a member of a Tank 
Deck Response Team aboard the U.S.S. 
Washenaw County; participation in the 
amphibious operation on the Co Chien 
River, Deckhouse V, in January 1967 as a 
crewmember of the U.S.S. Washenaw County; 
and assisting in salvaging of the U.S.S 
Terrell County on November 23 and 24, 
1965 in rough seas as a crewmember of the 
U.S.S. Washenaw County.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post- traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  

If psychiatric disorders, other than PTSD 
are diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any acquired 
psychiatric disorder diagnosed is related 
to the appellant's period of active duty 
service or if pre-existing military 
service underwent a chronic increase in 
severity during active duty.   A complete 
rational of any opinion expressed should 
be included in the examination report.

7.  Thereafter, the RO should readjudicate 
this claim.
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

